DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on June 25, 2021. Claims 1, 4, 6, 8-9, and 11 are amended; claim 3 is canceled.
The applicant contends:
(1) Yamagishi’s shutter (8) is an element of the load lock chamber, whereas Applicant’s claims require the shutter, i.e., “opening/closing mechanism,” to be a member of a “connection unit” which mediates between a load lock and transfer chamber (p. 9).
(2) The cited prior art fails to disclose the feature of an opening “formed at a crest portion of the convex portion,” as the independent claims recite presently (p. 9).
In response,
(1) The examiner disagrees, as the applicant does not identify the grounds by which to objectively determine custody of the shutter. As shown by Figures 3B and 4A, the shutter (8) functions as an interface between the transfer chamber and load lock [0020]. Arbitrarily, then, the shutter can be taken to be a member of either structure – for purposes of this Action, the examiner will treat the shutter as a member of the transfer chamber. 
(2) The examiner concurs with this characterization and has withdrawn the rejections. In view of further search, however, new rejections have been applied below.
Specification
The specification is objected to for the proposed inclusion of “sealing structure.” For the reasons elaborated below, because the substitution of structure for portion does not alter the 112f status of the term, the amendment simply introduces a new, unsupported diction to the specification. The remaining amendments are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “mechanism,” “structure,” and 
The “opening/closing mechanism” of claims 1 and 11;
The “rotation mechanism” of claim 7;
The “sealing structure” of claim 8;
The “sealing structure” of claim 9.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The opening/closing mechanism (90) will be interpreted as a shutter in accordance with page 21, line 18 of the specification.
The rotation mechanism (92) will be interpreted as a motor or rotary actuator in accordance with page 30, lines 7-11 of the specification.
The sealing structure (91A) of the shutter, as recited by claim 8, will be interpreted as a rubber or sponge in accordance with page 28, lines 20-25.
The sealing structure (23D) of the connection unit, as recited by claim 9, will be interpreted as a rubber or sponge in accordance with page 31, lines 19-23. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Applicant has amended each of these claims to substitute “sealing structure” for “sealing portion.” Unlike “sealing portion,” however, the original disclosure does not use the former term’s diction. As such, “sealing structure is a nonce term just like portion. As such, 112f continues to apply. Paragraph [0084] defines the sealing portion as a rubber or sponge, and the examiner prescribes substituting this content to overcome 112f.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al., US 2009/0162170, in view of Taniyama et al., US 2015/0024671.
Claims 1-2, 11: Yamagishi discloses a substrate processing device, comprising (Fig. 1A):
A transfer chamber (103) configured to transfer a substrate under an atmospheric pressure [0020];
A plurality of processing units (101), each including:
A vacuum processing chamber (3);
A load-lock chamber (1) connected to the processing chamber;
Wherein the transfer chamber has a connection unit for connecting the load-lock and processing chambers;
The connection unit includes:
An opening that allows the transfer chamber to communicate with the load-lock;
A shutter (8), i.e., the “opening/closing mechanism,” configured to open and close the opening [0020].
Apropos of the limitation specifying that the processing units are “detachably attached to the transfer chamber by the connection unit,” the examiner observes that these features can be dismantled in the manner opposite of their affixment. 
Regarding the connection unit and its “convex portion”: Taniyama provides a convex shield (6) which is used to disperse a curtain gas that guards an opening (23) from the incursion of contaminants [0049-53]. As shown by Figure 1, the opening (23) is aligned with the crest of the shield. As Yamagishi shares the desideratum of reducing the spread of contaminants, it would have been obvious to provide a convex shield to accommodate a nozzle which, in turn, disperses a curtain gas across the opening of apparatus’s load ports. 
Lastly, the second paragraph of both claims 1 and 11 has been amended to specify that a substrate is “received from an equipment front end module (EFEM).” The examiner notes that the claim does not positively recite an EFEM as a member 
Claim 4: Figure 4 shows a curved, tapered surface of the connection unit (8). 
Claim 7: Necessarily, some form of an actuator, i.e., “rotation mechanism,” is required to shift the gate valve – it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).
Claim 10: As delineated by Figures 2, Yamagishi contemplates an embodiment in which the processing units are arranged in multiple vertical stages. 
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi in view of Taniyama, and in further view of Mazzocco et al., US 2013/0068391.
Claims 5-6: Yamagishi is silent regarding the shutter’s placement. In supplementation, Mazzocco describes an opening/closing mechanism which disposes a shutter (520) on an inclined surface (524) (Fig. 5, [0042]). When the shutter is removed to provide access to the opening, the shutter shifts to an accommodating portion (536) [0042]. It would have been obvious to integrate this shutter arrangement within Yamagishi’s apparatus to achieve the predictable result of regulating access to the opening between the load-lock and transfer chambers.
Claims 8-9: Mazzocco provides the shutter’s contact surface with an elastomer seal (222) to obviate the generation of particulate matter [0035]. The examiner is considering an elastomeric material as reading upon the rubber structure being taken to constitute the claimed features of a “sealing portion” and “fitting portion,” as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716